Citation Nr: 0635214	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  00-22 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a low back disorder claimed to have 
resulted from a colonoscopy performed at a Department of 
Veterans Affairs medical center in  January 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts. The veteran attended a hearing before 
a Veterans Law Judge in April 2002. This case was thereafter 
remanded by the Board in November 2003 for further 
development. 

In April 2005, the veteran was informed that the Veterans Law 
Judge who conducted his April 2002 hearing was no longer 
employed by the Board. The veteran was offered the 
opportunity at that time to request another Board hearing, 
and advised that the Board would assume that he did not want 
another such hearing unless he responded to the contrary 
within 30 days. No further communication from the veteran or 
his representative was thereafter received, and the Board 
consequently concludes that the veteran does not desire 
another hearing.  This case was remanded by the Board in June 
2005 for further development.

At his April 2002 hearing, the veteran raised the issue of 
entitlement to service connection on a secondary basis for 
arachnoiditis.  In addition, in a March 2004 statement, he 
appears to have raised the issue of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
psychiatric disability claimed to have resulted from a 
colonoscopy performed at a VA medical center on January 5, 
1998.  These matters are therefore referred to the RO for 
appropriate action.


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record shows that there is no low back disorder that is the 
result of carelessness, negligence, lack of skill, or 
involved errors in judgment or similar instances of fault on 
the part of the Department of Veterans Affairs (VA) during 
the January 1998 colonoscopy.



CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for a low back disorder as a result of 
treatment received at a VA medical facility, a colonoscopy 
performed in January 1998, are not met. 38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.358, 
17.32 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in December 2002, 
February 2004 and July 2005 correspondence, amongst other 
documents considered by the Board, generally fulfills the 
provisions of 38 U.S.C.A. § 5103(a), save for a failure to 
provide notice addressing the type of evidence necessary to 
establish entitlement to compensation under 38 U.S.C.A. § 
1151 and for an effective date for the disability for which 
service connection was claimed.  The claim was readjudicated 
in an April 2006 supplemental statement of the case.  The 
appellant reported in April 2006 reported that he had no 
additional evidence to submit.  The failure to provide notice 
of the type of evidence necessary to assign an effective date 
under the provisions of 38 U.S.C.A. § 1151 is harmless 
because the claim is denied, and any questions pertaining to 
an effective date are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence and testimony.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence of any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Background

The veteran contends that his current chronic low back 
disorder is the result of a January 1998 colonoscopy 
performed at the VA Medical Center (VAMC) in San Juan, Puerto 
Rico. Specifically, he contends that the procedure was 
conducted using a rigid scope, and that maneuvering 
associated with the procedure caused a lower back injury.

The veteran testified before an April 2002 Board hearing, and 
stated that he was seeking 38 U.S.C.A. § 1151 compensation 
for a low back disorder as a result of a January 1998 
colonoscopy.  He testified that he had degenerative disc 
disease and neurological impingement subsequent to the 
colonoscopy.  He never received any treatment for a back 
disorder prior to the January 1998 procedure.   
 
In support of his claim the appellant alleges that he was not 
fully informed of the potential side effects from the course 
of treatment undertaken by VA.  The doctors spoke Spanish but 
the appellant reportedly could not understand them.  He 
states that several times he stopped orderlies or janitors to 
translate documents for him, but no physician ever discussed 
the procedure with him.  Indeed, the appellant states that 
he  was not sure what he had signed.  He asserts that during 
the colonoscopy he experienced great "pressure" and the 
health care providers had to bend and manipulate his back to 
accommodate the scope.  He testified that he was now 
receiving steroid injections at Massachusetts General 
Hospital, and suggested that his treating physician inferred 
that his back was aggravated by the colonoscopy. 

Notably, however, there is no evidentiary support for the 
assertion that VA health care providers did not explain the 
nature of the colonoscopy procedure to which the record shows 
he consented to in writing.  The veteran did not annotate the 
informed consent form with any indication that he did not 
understand what he was consenting to.  Indeed, there is no 
evidence, other than  the appellant's own testimony, that the 
presumption of regularity regarding the conduct of VA health 
care providers has been rebutted.  Simply put, there is no 
evidence that VA health care professionals did anything other 
than what they were expected to do in the conduct of their 
job.  Butler v. Principi, 244 F.3d. 1337, 1339 (Fed. Cir. 
2001).
 
The Board further notes that while the veteran has stated he 
would get a statement from a physician linking his current 
back disorder to the colonoscopy, none has ever been 
presented.  No VA treating physician has ever attributed a 
lower back disorder to the colonoscopy.  

A review of the record instead reveals that in January 1998, 
the veteran underwent a colonoscopy at the San Juan VAMC in 
light of the veteran's family history of colon cancer.  A 
translated version of the consent report noted that the 
surgical team explained to the veteran that the procedure was 
a visual examination of the internal covering of the large 
intestine (colon) which was carried out by passing a long 
flexible tube (colonoscope) through the anus.  If necessary 
small samples of tissue or fluids for analysis would be taken 
painlessly; also polyps may be removed during the procedure.  
The veteran was recorded as understanding this and desired 
that VA proceed with the colonoscopy.  The consent was signed 
and witnessed.

 Subsequent VA treatment records show that the veteran 
continued to report problems with increasing back pain.  The 
records reveal that the veteran was upset and adamant that 
his back disorder was due to the colonoscopy.  

Analysis

The provisions of 38 U.S.C.A. § 1151 provide that:

(a) Compensation under this chapter shall 
be awarded for a qualifying additional 
disability of a veteran in the same 
manner as if such additional disability 
were service connected.  For purposes of 
this section, a disability is a 
qualifying additional disability if the 
disability was not the result of the 
veteran's willful misconduct and-

(1) the disability was caused by 
hospital care, medical or surgical 
treatment, or examination furnished 
the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in section 1701(3)(A) of this title, 
and the proximate cause of the 
disability was-

(A) carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance 
of fault on the part of the 
Department in furnishing the 
hospital care, medical or 
surgical treatment, or 
examination; or

(B) an event not reasonably 
foreseeable.

As indicated above, the critical inquiry under 38 U.S.C.A. § 
1151 is whether additional disability resulted from VA 
medical treatment.  In the process of making such inquiry, 
the Board will address the evidence in favor and against the 
veteran's claim.

A threshold element of a claim for compensation under 38 
U.S.C.A. § 1151 includes the existence of a current 
disability and evidence of current residual disability 
related to that procedure associated with a low back 
disorder.  Various communications from the RO clearly placed 
the veteran and his representative on notice of the need for 
to produce evidence of identifiable additional disability 
that was the result of negligent medical care by the VA.  
Significantly, the record does not contain any such evidence. 

The Board has examined the veteran's own statements and 
argument to the effect that the January 1998 colonoscopy 
resulted in a low back disorder, but there is no medical 
evidence of any current diagnosis or finding that is the 
result of that procedure, or any other treatment administered 
by VA.  It is well established case law that a veteran, as a 
layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In short, the 
veteran's own speculations as to medical matters are without 
any probative value.

As for the contemporaneous treatment records themselves, they 
are not reflective of a diagnosis of disability manifested by 
a low back disorder associated with the treatment provided in 
January 1998. The veteran contends that additional disability 
of a low back disorder resulted from a colonoscopy performed 
at the VAMC.  The record, however, while reflecting the 
procedure took place, neither reveals any complications from 
the procedure, nor has a medical professional concluded that 
a low back disorder was either caused or aggravated by the 
veteran's colonoscopy.  

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence is against a finding that 
additional disability has been sustained by the veteran as a 
result of the treatment administered to the veteran by the 
VA. Accordingly, the claim of entitlement to VA benefits 
pursuant to 38 U.S.C.A. § 1151 is denied.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a low back disorder claimed to have 
resulted from a colonoscopy performed at a Department of 
Veterans Affairs medical center in January 1998, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


